DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 15 and 17 – 20 are pending in this application.

Information Disclosure Statement

The references cited in the Information Disclosure Statements (IDS) filed on 06/23/2022 has been considered.

Claim Objections

Claims 1 – 15 and 17 - 20 are objected to because of the following informalities:  A claim 16 appears to be missing or claim numbering is wrong.  Appropriate correction is required.
Claim 12 is objected to because of the following informalities: Not clear if the wide area network become available or is available (condition vs result).  Appropriate correction is required.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7, 8, 11, 13 - 15 and 17 - 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirst et al. (U.S PreGrant Publication No. 2021/0303235 A1, hereinafter ‘Hirst’).

With respect to claim 1, Hirst teaches a system for managing copier-printer services comprising (i.e., a system for handling printers, ¶0009, ¶0036): a data processing appliance (e.g., a server, ¶0036) operable to connect over a local network connection to a device that processes consumables and outputs printed objects (e.g., operable to be coupled over a network to at least a printer that uses printer components and outputs printed pages, ¶0009, ¶0014) and to connect to networked services residing on a wide area network (e.g., also connected to a cloud computing resource that can be located in a single installation and/or may be distributed among many different geographical locations, ¶0047), wherein the data processing appliance executes instructions that causes the data processing appliance to: 
(i) collect first data from the device indicating a usage of the consumables (e.g., collecting, from said printer, a runtime of said printer component from a report, ¶0038); 
(ii) collect second data from the device indicating outputs of printed objects (e.g. also collecting, from said printer, a count of printed pages from said report, ¶0038) ; 
(iii) store collected first and second data (e.g. said report(s) is/are stored, ¶0013, ¶0038); and 
(iv) transmit the collected data to the networked services residing on the wide area network (e.g., can be design choice, where said report can be provided (sent) to said cloud computing resource, ¶0013, ¶0016, ¶0020 - ¶0022, ¶0047).

With respect to claim 2, Hirst teaches the system of claim 1 wherein the data processing appliance further comprises a power supply operable to accept power from the device that processes consumables and provide power to the data processing appliance (e.g. power supply is required to be connected to said server in order to electronically collect data, calculate power consumption and provide report, ¶0017).  

With respect to claim 3, Hirst teaches the system of claim 1 wherein a plurality of other devices that process consumables reside on the wide area network and the instructions further cause the data processing appliance to: (i) scan the wide area network for ones of the plurality of other devices that process consumables; (ii) collect data from the ones of the plurality of other devices indicating a usage of the consumables; and (iii) store the collected data from the ones of the plurality of other devices (e.g. refer to ¶0009 wherein indicate a plurality of printers send usage report in response to a start, ¶0009).

With respect to claim 7, Hirst teaches the system of claim 1 wherein the data processing appliance executes instructions that cause the data processing appliance to bridge the device that processes consumables and outputs printed objects to the wide area network (e.g., it simply allows the server to directly communicate with at least a printer and then provide (send) the report to said cloud computing resource, ¶009, ¶0013, ¶0016, ¶0020 - ¶0022, ¶0047).

With respect to claim 8, it's rejected for the similar reasons as those described in connection with claim 1.

With respect to claim 11, Hirst teaches the data processing appliance of claim 8 including instructions that cause the data processing appliance to continue to collect and store first data and second data when connection to the wide area network is unavailable (e.g. it simply a design choice for the process(es) of collecting between a printer and a server when WAN is unreachable or offline, Fig. 1, ¶0036).

With respect to claim 13, it's rejected for the similar reasons as those described in connection with claim 3.

With respect to claim 14, it's rejected for the similar reasons as those described in connection with claim 3.

With respect to claim 15, it's rejected for the similar reasons as those described in connection with claims 1 or 8.

With respect to claim 17, this is a method claim corresponding to the apparatus claim 8.  Therefore, this is rejected for the same reasons as the apparatus claim 8.

With respect to claim 18, this is a method claim corresponding to the apparatus claim 11.  Therefore, this is rejected for the same reasons as the apparatus claim 11.

With respect to claim 19, this is a method claim corresponding to the apparatus claim 11.  Therefore, this is rejected for the same reasons as the apparatus claim 11.

With respect to claim 20, this is a method claim corresponding to the system claim 3.  Therefore, this is rejected for the same reasons as the system claim 3.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4 - 6, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hirst in view of Nakamura et al. (U.S PreGrant Publication No. 2020/0074249 A1, cited in an IDS dated 06/23/2022, hereinafter ‘Nakamura’).

With respect to claim 4, Hirst teaches the system of claim 1, but fails to teach wherein the local network connection comprises an Ethernet connection.
However, Nakamura teaches wherein the local network connection comprises an Ethernet connection (Nakamura: e.g., LAN involvement, ¶0091).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the network of Hirst as taught by Nakamura since Nakamura suggested in ¶0091 that such modification of having a local network comprising Ethernet would provide greater speed and greater security in order to keep the network safe, fast and trustful.

With respect to claim 5, Hirst in view of Nakamura teaches the system of claim 4 wherein the wide area connection comprises an Ethernet connection (Since Hirst teaches “different geographical locations”, there must be an inherent WAN comprising the Ethernet connection according to the instant limitations in order that the invention may be practiced as taught).

With respect to claim 6, Hirst teaches the system of claim 1, but fails to teach: wherein the data processing appliance executes a configuration service connectable via a web browser for configuring the data processing appliance. 
However, Nakamura teaches wherein the data processing appliance executes a configuration service connectable via a web browser for configuring the data processing appliance (Nakamura: e.g. a server executes services via a web browser in order to receive a HTTP request from a client terminal, ¶0047, ¶0066 - ¶0067).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the network of Hirst as taught by Nakamura since Nakamura suggested in ¶0047 and ¶0066 - ¶0067 that such modification of having a web browser configured to service a server would allow any remote user(s) to access the server and configure the  Web setting for the server in order to update the server with the desired web setting.

With respect to claim 9, it's rejected for the similar reasons as those described in connection with claim 4.

With respect to claim 10, it's rejected for the similar reasons as those described in connection with claim 5.

Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hirst in view of Gale et al. (U.S PreGrant Publication No. 2011/0103293 A1, hereinafter ‘Gale’).

With respect to claim 12, Hirst teaches the data processing appliance of claim 11 but fails to teach: wherein the data processing appliance transmits first data and second data stored when connection to the wide area network is unavailable to the networked services when the connection to the wide area network becomes available.  
However, Gale teaches: wherein the data processing appliance transmits first data and second data stored when connection to the wide area network is unavailable to the networked services when the connection to the wide area network becomes available (Gale: e.g., If WAN connection is unavailable, then use bridge via LAN, ¶0066).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the appliance of Hirst as taught by Gale since Gale suggested in ¶0066 that such modification of transmitting data while WAN is unavailable would locally store any collected data so that the system cannot depend of outer system(s) in order to save loading process.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN M GUILLERMETY whose telephone number is (571)270-3481. The examiner can normally be reached 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNY Q TIEU can be reached on 571-272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUAN M GUILLERMETY/Primary Examiner, Art Unit 2674